DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-31 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish US Publication 20150133914 (hereinafter Koblish).
Regarding claim 12, Koblish discloses a method, comprising: providing an insertion tube that is configured to be inserted into a body cavity (element 22); connecting a distal tip to the insertion tube (element 24 as per Figures 2-3 which shows the components connected to each other), the distal tip having an external surface (Figures 2-3 at element 24) and a cavity formed in the external surface (at elements 28, top view of a cross-section shown in Figure 4 that there are several cavities where the electrodes and insulation 28 and 56 are set), the cavity being surrounded by a region of the external surface having a curvature (Figures 2-4, 7-9); the cavity being defined by a cavity side and a base receiving surface (element 54 provides such a surface as per Figure 4 at the base and the side surface being provided along the sides where insulation 56 sits), and fitting a microelectrode into the cavity so that a base surface of the electrode mates with the base receiving surface of the distal tip (Figure 4 which shows the electrode 28 contacting the base surface 54), and an external surface of the microelectrode is contoured, located and oriented to conform with the curvature of the region (Figures 3-4 which shows that the microelectrodes are contoured in the same way that the distal tip 24 is). 
Regarding claim 13, Koblish discloses that the external surface and the surface of the microelectrode are defined by a common equation (elements 24 and 28 which share the same axis of rotation and same curvatures and thus by extension would include a “common equation” as best understood by the disclosure).
Regarding claim 14, Koblish discloses locating insulation between the microelectrode and the distal tip so as to electrically insulate the microelectrode from the distal tip (element 56).
Regarding claim 15, Koblish discloses connecting at least one conductor (element 48), insulated from the distal tip ([0052][0059], see Figures 5-6), to the microelectrode (28) and configuring the conductor to convey an electropotential generated by the body cavity and detected by the microelectrode (0052]).
Regarding claim 16, Koblish discloses connecting at least two conductors of two different materials at a junction to form a thermocouple (elements 60/62 and [0063], which mentions it can be a thermocouple which includes two dissimilar conductive materials), and connecting the junction to the microelectrode so as to provide a signal representative of a temperature of the microelectrode (Figure 11 which shows the junction near element 60 with the two wires 62 extending out from the microelectrode).
Regarding claim 17, Koblish discloses configuring the distal tip to receive radiofrequency (RF) energy at an ablation frequency adapted to perform ablation on the body cavity (electrode 24 at [0053][0060][0061]).
Regarding claim 18, Koblish discloses that the microelectrode is configured to detect an electropotential at a lower frequency than the ablation frequency ([0050] which details the general process for both mapping and ablation).
Regarding claim 21, Koblish discloses that the external surface and the surface of the microelectrode have a common non-zero first principal curvature and a common second principal curvature equal to zero (Figures 6-7 at elements 24 and 28).
Regarding claim 22, Koblish discloses the external surface and the surface of the microelectrode have a common surface of revolution (Figures 2-3, 6-8 which shows the tip 24 and electrode surface 28 having identical surfaces of revolution).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Susil et al. US Publication US 2003/0050557 (hereinafter Susil).
Regarding claim 19, Koblish is silent on the filter. Susil teaches an ablating/mapping catheter that includes coupling a high pass filter, configured to block the lower frequency and to pass the ablation frequency, between the microelectrode and the distal tip ([0037]-[0046] which details filtering out high frequencies along the conductive path). It would have been obvious to the skilled artisan before the effective filing date to utilize the filter as taught by Susil with the device of Koblish as predictable results would have ensued (filtering out of signals via known processes). Susil teaches the filtering components can be bandpass, high-pass, or low-pass depending on the use of the device at that time ([0039]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Susil, as applied to claim 19, and in further view of Fang et al. US Publication 2012/0095362 (hereinafter Fang).
Regarding claim 20, Koblish discloses configuring a handle for a used of the apparatus to hold the insertion tube (30) and though details placing other electronic components within the handle ([0047], printed circuit board) and connecting the wiring to a high pass filter for filtering out the ablation frequencies (rendered obvious above via Susil regarding the high pass filter), does not mention the filter 17 is also within the handle itself. Fang teaches a catheter with the filter and other electronic components housed within the handle of the catheter (Figure 8, [0055]-[0056]), It would have been obvious to the skilled artisan at the time of invention to utilize the handle as taught by Fang with the device of Koblish in order to reduce the overall amount of wiring and by extension reduce signal degradation ([0009][0053]).
Claims 23-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Azamian et al. US Publication 2013/0178910 (hereinafter Azamian). 
Regarding claim 23, Koblish discloses a method (sections a-c and i-ii are mentioned above in rejected claim 12, see also Figures 2-3 for the claimed components), and further details a microelectrode coated with an insulating plastic into the cavity (56 which details a plastic material as an option as per [0062]), but is silent on the insulating plastic being removed as claimed.
Azamian teaches a catheter that involves removing a portion of the insulating material off the external surface ([0153] which details removing insulation in order to expose any portion of the electrode as desired). It would have been obvious to the skilled artisan before the effective filing date to remove insulation as taught by Azamian with the electrode and insulation of Koblish as predictable results would have ensued (exposing the electrode in order to function as detailed).
Regarding claim 24, Koblish that the insulating material can be made of any suitable thermally and electrically insulating material, but mentions polyimide instead of parylene ([0062]). Given the lack of criticality, that the insulating plastic is used for an identical purpose, and that parylene (didn’t specify which type) and polyimide have comparable electrically and thermally insulating properties, it would have been obvious to the skilled artisan before the effective filing date to utilize parylene in lieu of polyimide as taught by Koblish as they are art recognized equivalents and either material would have performed predictably well in the same environment.
Regarding claims 25-27, Koblish discloses that the distal tip comprising a proximal cylindrical region (Figure 3), a curved annular region located distally relative to the proximal cylindrical region (near element 38 as per Figure 3, the slight curve from the cylinder to the tip is being considered the “annular” region), and a plane region (given the extreme broadness of the language the entire tip of the device after the cylindrical region is considered a plane region; a plane region is any area in a two dimensioned space), wherein the curved annular region terminates distally into the plane region (Figures 2-3).
Regarding claim 30, Koblish discloses that the insertion tube is attached to a handle (Figure 2 with handle at 30/32).
Regarding claim 31, Koblish discloses a method providing an insertion tube that is configured to be inserted into a body cavity (as mentioned above); connecting a distal tip to the insertion tube (as mentioned above), the distal tip having an external surface (24 as per Figures 2-3) and a cavity formed in the external surface (as shown in Figure 4 where 28 and 56 are located), the cavity being surrounded by a region of the external surface having a curvature surface (Figures 3-4 which shows a curved surface for the surrounding area of the cavity); fitting a microelectrode coated with an insulating plastic into the cavity so that a surface of the microelectrode is contoured, located and oriented to conform with the curvature of the region (as mentioned above); but is silent on the plastic removal though the final products are identical.
Azamian teaches a catheter that involves removing a portion of the insulating material off the external surface ([0153] which details removing insulation in order to expose any portion of the electrode as desired). It would have been obvious to the skilled artisan before the effective filing date to remove insulation as taught by Azamian with the electrode and insulation of Koblish as predictable results would have ensued (exposing the electrode in order to function as detailed).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Azamian, as applied to claim 23, and in further view of Sagon et al. US Publication 2004/0092806 (hereinafter Sagon).
Regarding claims 25-27 (in the alternate), Koblish teaches the claimed subject matter above, but not what was intended. Sagon teaches a mapping and ablating catheter that includes a distal tip comprising a proximal cylindrical region (Figure 6 near 21), the distal tip further comprises a curved annular region located distally relative to the proximal cylindrical region (near element 48 as per Figure 6 there is a clear change in the shaping from the smooth cylinder at the proximal end), the distal tip further comprises a plane region (Figure 6 which shots the distalmost tip as being planar), wherein the curved annular region terminates distally into the plane region (Figure 6). It would have been obvious to the skilled artisan before the effective filing date to utilize the design as taught by Sagon with the device of Koblish as predictable results would have ensued (an atraumatic tip with flush electrodes which prevents any unnecessary damage to tissue). 
Claims 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Publication 2014/0288548 (hereinafter Kim) in view of Azamian and Koblish.
Regarding claim 23, Kim discloses a method, comprising: providing an insertion tube that is configured to be inserted into a body cavity (element 1161 as per Figure 11); connecting a distal tip to the insertion tube (element 200 as per Figures 2A-B and 11 which shows the components connected to each other), the distal tip having an external surface (Figures 2A-B at 200 specifically 202) and a cavity formed in the external surface (at elements 203, Figures 2A-B), the cavity being surrounded by a region of the external surface having a curvature (Figures 2A-B which shows a curvature); the cavity being defined by a cavity side surface and a base receiving surface (203 has a cavity that it sits within which also contains insulator 208, a base surface is shown in Figure 2B as per 204), and fitting a microelectrode with an insulating plastic into the cavity so that a base surface of the electrode mates with the base receiving surface of the distal tip (Figure 2A where microelectrode 203 is fit within the insulator 208 ), and an external surface of the microelectrode is contoured, located and oriented to conform with the curvature of the region (Figures 3-4 which shows that the microelectrodes are contoured in the same way that the distal tip 24 is), but is silent on the insulation removal and the material choice for it.
Azamian teaches a catheter that involves removing a portion of the insulating material off the external surface ([0153] which details removing insulation in order to expose any portion of the electrode as desired). It would have been obvious to the skilled artisan before the effective filing date to remove insulation as taught by Azamian with the electrode and insulation of Kim as predictable results would have ensued (exposing the electrode in order to function as detailed).
Koblish teaches a similar mapping and ablating catheter that includes a mapping electrode within a cavity that also is surrounded by an insulating material made of plastic (56 which details a plastic material as an option as per [0062]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice of Koblish in lieu of the generic insulator as taught by Kim as a matter of design choice given they both already serve the same purpose in the same location on the same type of device.
Regarding claim 28, Kim discloses that the distal tip defines an internal manifold (elements 104/204).
Regarding claim 29, Kim discloses that the distal tip defines an irrigation pathway in communication with the internal manifold (209 in combination with 858 as per Figure 8B and [0052]).
Response to Arguments
Applicant’s arguments with respect to claims 12-31 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy any deficiencies of the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794